             Case 1:14-cv-02811-JMF Document 588 Filed 04/13/21 Page 1 of 1

                                                   Boca Raton            Melville                  San Diego
                                                   Chicago               Nashville                 San Francisco
                                                   Manhattan             Philadelphia              Washington, D.C.




David W. Mitchell
davidm@rgrdlaw.com




                                                      April 13, 2021


                                                                                                                         VIA ECF




The Honorable Jesse M. Furman
United States District Court
  for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

           Re:      City of Providence, Rhode Island v. BATS Global Markets, Inc., 14-cv-2811-JMF

Dear Judge Furman:

      Attached hereto are Exhibits 9-11 to Plaintiffs' Letter-Motion for Conference Seeking to
Compel the Re-Production of Documents Clawed Back by BATS and Direct Edge (see ECF Nos.
583 & 584), being publicly filed per the Court’s April 13, 2021 Order (ECF No. 587).

                                                         Respectfully submitted,



                                                         DAVID W. MITCHELL

DWM:sll




4813-7278-1285.v1
   65 5 West Bro adw ay , Su i te 1 900   San Di ego, CA 921 01   Tel 61 9-2 31- 1 05 8   F ax 61 9- 231 -7 423   rgrd la w.com
